339 Mich. 12 (1954)
62 N.W.2d 461
BEZNOS
v.
BORISOFF.
Docket No. 16, Calendar No. 45,944.
Supreme Court of Michigan.
Decided February 18, 1954.
*13 Gabriel Glantz, for plaintiff.
Isaac Finkelstein, for defendant.
BUSHNELL, J.
Samuel Beznos, a licensed real-estate broker, doing business as Beznos Realty Investment Company, brought an action for compensation claimed to be due him from defendant Maurice Borisoff. The essential facts are stipulated as follows:
"Plaintiff and defendant had entered into an oral agreement by the terms of which the defendant promised to pay to the plaintiff 50% of the commission derived from the sale of a real-estate parcel, in return for plaintiff's information, advising defendant that said parcel of real estate was on the market, said parcel being identified as 7375 Dunedin street, Detroit, Michigan.
"Plaintiff alleged further, that the defendant sold said parcel for the sum of $50,000, that the defendant received from the owner of said property the sum of $2,500, as commission, and that the defendant had refused to pay plaintiff the sum of $1,250, one-half of said commission, or any sum of money whatsoever."
Borisoff, who prevailed in the recent case of Borisoff v. Schatten, 335 Mich 684, succeeded in having Beznos' action dismissed in the common pleas court.
On review in the circuit court the trial judge held that the statute of frauds (CL 1948, § 566.132 [Stat Ann 1953 Rev § 26.922]) was applicable and that decision was controlled by Smith v. Starke, 196 Mich 311; Fleming v. James S. Holden Co., 200 Mich 519; and Renaud v. Moon, 227 Mich 547.
*14 Notwithstanding plaintiff's contention that he was entitled to recover under the authority of Thompson v. Carey's Real Estate, 335 Mich 474, and Borisoff v. Schatten, supra, the circuit judge held that these cases had not altered the applicable law.
The only difference between the instant case and Borisoff v. Schatten, supra, is that the latter involved an oral agreement between a broker and a salesman and that this case involves a similar agreement between 2 brokers. It was held in Borisoff v. Schatten, supra, that there is no characteristic peculiar to the broker-salesman relationship which might have suggested to the legislature the necessity for written contracts of employment in that field under circumstances where none is required in any other kind of employment. The same observation is applicable to an agreement between brokers for services rendered for their mutual benefit.
The line of distinction, as drawn by defendant between the instant case and the Thompson and Borisoff Cases, is too finely drawn. The analogy between the instant case and the others is clear. The persuasiveness of reasoning in those cases is too forceful to sustain defendant's contention here.
We hold, therefore, that compensation due from one licensed real-estate broker to another is not within the contemplation of the statute of frauds.
The judgment of the circuit judge is vacated and the cause is remanded for a new trial, with costs in both courts to appellant.
BUTZEL, C.J., and CARR, SHARPE, BOYLES, REID, DETHMERS, and KELLY, JJ., concurred.